Exhibit JAVA DETOUR ANNOUNCES UNAUDITED 2008 RESULTS AND RETENTION OFA CHIEF RESTRUCTURING OFFICER SAN FRANCISCO, California–April 13, 2009.Java Detour, Inc. (Pink Sheets: JVDT) announcedtoday that in light of its ongoing evaluation of its assets, businesses and cash requirements, it is unable to file its Form 10-K for the period ended December 31, 2008 within the prescribed period of time and is researching strategic alternatives to enhance operating performance and the value to all stakeholders. The Company reported in its Form 10-Q for the period ended September 30, 2008 that its current liabilities exceeded its current assets by $2.5 million.At that time, the Company believed that it would generate working capital to fund its operations for at least 12 months through cash from existing store operations, asset sales and the continued sale of new franchise stores.As a result of the tightening of the capital markets, it has not been able to complete the necessary asset sales or refinance outstanding notes payable. Net revenues for the year ended December 31, 2008 were $7.8 million, compared to $6.5 million for 2007. Our net loss for the year ended December 31, 2008 was $2.9 million or $0.09 per basic and diluted share, compared to a net loss of $5.9 million or $0.21 per diluted share for 2007.Net loss for the year ended December 31, 2008 included $261,518 in net gains on disposal of assets, compared to $448,140 in losses on disposal of assets in 2007.As of December 31, 2008, the Company’s current liabilities exceeded its current assets by $2.6 million, compared to $1.8 million at December 31, 2007.All historical financial information presented in this document is unaudited, is based upon management’s internal figures, and is subject to change. The Company has retained and appointedHarry R. Kraatz as chiefrestructuring officer, a newly created position, to oversee the management and reorganization of the Company’s business including assisting the Company with restructuring its balance sheet, reducing costs and implementing a revised strategic plan. These initiatives may include restructuring actions, a business combination or merger with a strategic or financial investor and the divestiture of certain assets and operations.Mr.Kraatz, is President of W.E.G. Inc., a crisis management and turn- around consulting firm.
